Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1, 4-12 are pending and under examination.
Claims 2-3 are cancelled
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. 8,112,973. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application requires a packaged antimicrobial medical device, which is equivalent to a packaged antimicrobial suture, where both require providing package having inner and outer surfaces and a source of antimicrobial agent which is disclosed both internally and externally in the Patent 973’, and subjecting the medical device to time, temperature and pressure sufficient to transfer an effective amount of antimicrobial agent, thereby inhibiting bacterial colonization, and providing an adsorbent material within the outer package.
Dependent claims 4-9 have almost identical wording and are obvious type double patenting for the reasons cited above, Claim 2 of the instant application is unpatentable over claim 14 of Patent 973’; Claim 3 of the instant application is unpatentable over claim 3 of Patent 973’; Claim 4 of the instant application is unpatentable over claim 4 of Patent 973’; Claim 5 of the instant application is unpatentable over claim 6 of Patent 973’; Claim 6 of the instant application is unpatentable over claim 8 of Patent 973’; Claim 7 of the instant application is unpatentable over claim 9 of Patent 973’; Claim 8 of the instant application is unpatentable over claim 10 of Patent 973’; Claim 9 of the instant application is unpatentable over claim 11 of Patent 973’



Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-12 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fischer et al. US 2010/0163435.

Regarding claim 1, Fischer discloses a method of making a packaged antimicrobial medical device (10), comprising: providing a package (11) having at least an inner surface and an outer surface (24); positioning at least one medical device (10) within the package; positioning a source of antimicrobial agent (outer cover 22 may have a surface 24 coated with adsorbant material; par 0039); and subjecting the medical device (10), at least the inner surface of the package (11) and the antimicrobial agent source to time, temperature and pressure conditions sufficient to transfer an effective amount of the antimicrobial agent from the antimicrobial agent source to the medical device and the inner surface of the package, thereby substantially inhibiting bacterial colonization on the medical device and the inner package surface (par 0072), and providing an adsorbent or absorbent material within the package (par 0063-0065), wherein an inner package (11) comprises a containment compartment (12) and an outer 
Fischer teaches providing a source of antimicrobial agent, but fails to teach in a single embodiment that the source is external to the package, 
However Fischer teaches (“the medical device may be positioned within a package, and the package having the medical device is exposed indirectly to an external antimicrobial agent source, i.e., the antimicrobial agent source is external to the package having the medical device” par 0077; and further teaches “In another embodiment, the antimicrobial agent source may be introduced into the sterilization or other unit external to the package having the medical device. For example, the medical device is positioned within the package; the package having the medical device is exposed to an antimicrobial agent source; and the package having the medical device and the antimicrobial agent source is subjected to time, temperature and pressure conditions sufficient to vapor transfer an effective amount of the antimicrobial agent from the antimicrobial agent source to the medical device within the package, thereby substantially inhibiting bacterial colonization on the medical device. The package may be made from a material that serves as a sterile barrier, such as a porous material or a polymeric film that is permeable to moisture and gas, or from a material that results in a hermetically sealed package” par 0083).
Therefore it would have been obvious to one having ordinary skill in the art before the invention was made to modify the embodiment that teaches an internal antimicrobial agent source and/or an external antimicrobial agent source, since it will be understood that various modifications will be apparent to and can be readily made by those skilled in the art without departing from the spirit or scope of the invention (par 107)

Regarding claim 4, Fischer substantially teaches the method of making a packaged antimicrobial medical device according to claim 3, wherein the adsorbent or absorbent material is formed by coating a substrate with an adsorbent material (par 0063).
Regarding claim 5, Fischer substantially teaches the method of making a packaged antimicrobial medical device according to claim 1, wherein the medical device (10) positioned within the inner package (11) is substantially free of antimicrobial agent (par 0075).
Regarding claim 6, Fischer substantially teaches the method of making a packaged antimicrobial medical device according to claim 1, wherein the antimicrobial agent is selected from the group consisting of halogenated hydroxyl ethers, acyloxydiphenyl ethers, and combinations thereof (claim 8; par 0013).
Regarding claim 7, Fischer substantially teaches the method of making a packaged antimicrobial medical device according to claim 1, wherein the effective amount of the antimicrobial agent transferred from the source of antimicrobial agent to the medical device and the inner package is transferred during an ethylene oxide sterilization process (par 0014; par 0080).
Regarding claim 8, Fischer substantially teaches the method of making a packaged antimicrobial medical device according to claim 1, wherein the step of subjecting the medical device (10) and the inner surface of the package (11) to conditions sufficient to transfer an effective amount of the antimicrobial agent (par 0090)  comprises the steps of: placing the package (11) and the medical device (10) therein in a sterilization unit (par 0072); heating the sterilization unit to a first temperature; adjusting the pressure in the sterilization unit to a first pressure value (par 0073); injecting steam into the sterilization unit to expose the package and the medical device to water vapor for a first period of time; adjusting the pressure within the sterilization unit to a second pressure value; introducing a chemical sterilization agent into the sterilization unit (par 0073); maintaining the chemical sterilization agent in the sterilization unit for a second period of time to render a sufficient amount of microorganisms non-viable; removing residual moisture and chemical sterilization agent from the medical device; and drying the packaged antimicrobial medical device to a desired moisture level (claim 10; par 0015) .
Regarding claim 9, Fischer substantially teaches the method of making a packaged antimicrobial medical device according to claim 8, wherein the step of introducing a chemical sterilization agent comprises introducing ethylene oxide gas into the sterilization unit (claim 11; par 0073).
Regarding claim 10, Fischer substantially teaches the method of making a packaged antimicrobial medical device according to claim 1, wherein the medical device is selected from a suture, a surgical mesh, a hernia plug, a brachy seed spacer, a suture clip, a suture anchor, an adhesion prevention mesh or film or a suture knot clip (par 0052).
Regarding claim 11, Fischer substantially teaches the method of making a packaged antimicrobial medical device according to claim 1, wherein the package (11) including the medical device (10) is placed in a sealed environment and the antimicrobial agent source is contained in the sealed environment (par 0077).
Regarding claim 12, Fischer substantially teaches the method of making a packaged antimicrobial medical device according to claim 1, wherein the package including the medical device is placed in a sealed environment and the antimicrobial agent source is subsequently introduced into the sealed environment (par 0077).
Response to Arguments
Applicant’s arguments, see Remarks, filed 8/30/2021, have been considered and are unpersuasive. First applicant argues that by adding the limitations of claims 2 and 3 into claim 1 that this overcomes the obvious type double patenting rejection, however the limitations added would still read over Claim 3 of the corresponding Patent cited above, and therefore a new rejection over claim 3 is made above. 
Applicant argues that a skilled artisan would not have been lead to combine the limitations of cancelled claims 2 and 3 now recited in claim 1. However this argument is unpersuasive because In response to applicant's argument that a skilled artisan wouldn’t not have combined the teachings of multiple embodiments, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY C HIBBERT-COPELAND whose telephone number is (571)270-0601. The examiner can normally be reached M-F 9am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 5712724458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 


/MARY C HIBBERT-COPELAND/Examiner, Art Unit 3731                                                                                                                                                                                                        /CHELSEA E STINSON/Primary Examiner, Art Unit 3731